Citation Nr: 1015245	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a pyschiatric 
disability, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from March 1980 to August 
1981.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for HIV, to 
include as due to a service-connected disability has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.   As noted below, such 
issue is inextricably intertwined with issue of entitlement 
to service connection for a psychiatric disability, to 
include as secondary to a service-connected disability, which 
is currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2009).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  

With respect to the Veteran's claim for entitlement to 
service connection for erectile dysfunction, to include as 
secondary to a service-connected disability, the record 
reflects that the Veteran underwent a VA genitourinary 
examination in February 2006.  However, although the examiner 
opined that there was no evidence that erectile dysfunction 
was related to the Veteran's service-connected circumcision 
disability, he failed to provide a clinical rationale for 
such opinion.  The Board notes that a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Additionally, although 
the Veteran's service treatment records show that he 
underwent a frenulum release on May 7, 1981, there is no 
evidence that the February 2006 examiner or any other 
examiner has provided an opinion as to whether such procedure 
is etiologically related to the Veteran's erectile 
dysfunction.  Therefore, in a light of the aforementioned 
defieciencies in the Veteran's February 2006 VA genitourinary 
examination, the Board finds that a new VA examination is 
warranted.

With respect to the Veteran's claim for entitlement to 
service connection for depression, the record reflects that 
the February 2006 genitourinary examiner opined that there 
was no reasonable cause for the Veteran's depression to be 
related to, or aggravated by his circumcision because there 
was no evidence that erectile dysfunction was related to his 
circumcision.  However, as noted above, such examiner's 
opinion is not adequate and such issue is being remanded for 
a new VA examination. 

The record also reflects that the Veteran underwent a VA 
psychiatric examination in February 2006, at which time the 
examiner found that the Veteran's depression was due to his 
HIV.  However, although the examiner indicated that she had 
reviewed the Veteran's claims file, she did not reference the 
documented service treatment record in which the Veteran 
indicated that he experienced anxiety/nervousness as a result 
of his circumcision surgery.  Therefore, the Board finds that 
the February 2006 VA psychiatric examination is inadequate 
and that a new VA examination is warranted to determine the 
nature and etiology of the Veteran's current psychiatric 
disability.

As noted above, the February 2006 VA examination report shows 
that the Veteran has raised an inferred claim of entitlement 
to service connection for HIV, to include as secondary to a 
service-connected disability.  He specifically contends that 
his HIV may have been contracted secondary to the bleeding 
that he suffered during intercourse as a result of the two 
penile surgeries that he underwent during his service in the 
military.  The Board notes that such issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), and 
as such, is not for appellate consideration at this time.  
However, the Board finds that such matter is inextricably 
intertwined with the issue on appeal of entitlement to 
service connection for a psychiatric disability, to include 
as due to a service-connected disability.  As such, appellate 
consideration of the issue of service connection for a 
pyschiatric disability, to include as secondary to a service-
connected disability is deferred until completion of the 
action requested below.

Accordingly, the case is REMANDED for the following action:
 
1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Allen v. Brown, 7 Vet. 
App. 439 (1995), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for 
erectile dysfunction, to include as 
secondary to a service-connected 
disability, entitlement service 
connection for a psychiatric disability, 
to include as secondary to a service-
connected disability, and entitlement to 
service connection for HIV, to include 
as secondary to a service-connected 
disability, including which evidence, if 
any, the Veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  

Additionally, the Veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claims, including notice that a 
disability rating and an effective date 
will be assigned if service connection 
is awarded.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for residuals of a 
circumcision, erectile dysfunction, a 
frenulum release, HIV, and a psychiatric 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his current erectile dysfunction 
disability.  The examiner should then be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the Veteran's erectile dysfunction 
disability is etiologically related to 
service, to include his documented May 
1981 frenuleum release.

The examiner should also be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the Veteran's 
erectile dysfunction disability is 
proximately caused or aggravated by his 
service-connected circumcision 
disability.   If the examiner finds that 
the Veteran's erectile dysfunction 
disability has been made worse by his 
circumcision disability, to the extent 
feasible, the degree of worsening should 
be identified.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be set 
forth.  If an opinion cannot be formed 
without resorting to mere speculation, 
the examiner should so state and provide 
a reason for such conclusion. 

4.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his current pyschiatric disability.  The 
examiner should then be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the Veteran's 
psychiatric disability is etiologically 
related to service, to include his 
documented report of anxiety/nervousness 
as a result of his circumcision surgery.

The examiner should also be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the Veteran's 
pyschiatric disability is proximately 
caused or aggravated by his service-
connected circumcision disability.   If 
the examiner finds that the Veteran's 
psychiatric disability has been made 
worse by his circumcision disability, to 
the extent feasible, the degree of 
worsening should be identified.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be set 
forth.  If an opinion cannot be formed 
without resorting to mere speculation, 
the examiner should so state and provide 
a reason for such conclusion. 
5.  Adjudicate the issue of entitlement 
to service connection for HIV, to include 
as secondary to a service-connected 
circumcision disability.  If the benefit 
is not granted, notice of the 
determination and his appellate rights 
should be issued to the Veteran and his 
representative.  Only if a timely 
substantive appeal is received, following 
issuance of a statement of the case in 
response to a notice of disagreement, 
should such matter be referred to the 
Board for appellate consideration.

6.  After completion of the above, the 
issues of entitlement to service 
connection for erectile dysfunction, to 
include as secondary to a service-
connected disability and entitlement to 
service connection for a psychiatric 
disability, to include as secondary to a 
service-connected disability, should be 
readjudicated.  If the benefit sought 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



